ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_04_FR.txt. 489

OPINION INDIVIDUELLE DE M. KOOIJMANS

[Traduction ]

L'arrêt témoigne de la faiblesse intrinsèque du système de la clause faculta-
tive — Réserves aux déclarations d'acceptation de la juridiction obligatoire for-
mulées en vertu du paragraphe 2 de l’article 36 du Statut — La formulation de
telles réserves n'a jamais été contestée à condition de ne pas être incompatible
avec le Statut lui-même — En concluant que la réserve canadienne est valide, la
Cour a interprété correctement le droit — Le Canada a formulé sa réserve dans
le but d'empêcher la Cour d'examiner la licéité d'actes qu'il s'apprétait à
accomplir — Cohérence de cette démarche avec sa préférence déclarée pour un
règlement judiciaire — Le libre choix des moyens et l'acceptation de la juridic-
tion obligatoire — Le système de la clause facultative fait partie intégrante du
Statut et en est un élément essentiel. Rôle de la Cour à cet égard — La juridic-
tion obligatoire n'est pas simplement un moyen parmi d’autres de régler des dif-
férends juridiques.

1. J’ai voté en faveur de la décision de la Cour selon laquelle elle n’a
pas compétence pour se prononcer sur le différend qui lui a été soumis
par l’Espagne, ce litige étant couvert par la réserve formulée à l’alinéa d)
du paragraphe 2 de la déclaration d’acceptation de la juridiction obliga-
toire de la Cour formulée par le Canada le 10 mai 1994. Mais c’est le
cœur lourd que j’ai émis ce vote, car j'ai vivement conscience que cet arrêt
— s’il est sans nul doute conforme au droit international en son état
actuel — témoigne de la faiblesse intrinsèque du système de la juridiction
obligatoire, dit aussi système de la clause facultative, mis en place en
vertu du paragraphe 2 de Particle 36 du Statut, tel qu’il a pris forme au fil
du temps.

2. Quoique ce système ait été institué en 1920 puis confirmé en 1945
en tant qu’expression du principe selon lequel le règlement judiciaire des
différends juridiques internationaux est souhaitable et doit être recher-
ché si d’autres modes de règlement ont échoué ou n’ont pu permettre de
trouver une solution, on est loin d’approcher de cet idéal dans la pra-
tique.

3. Il est vraiment paradoxal que la Société des Nations, alors même
qu’elle s’efforçait d’amener les Etats à accepter la juridiction de la Cour,
ait donné son aval à la formulation de réserves à cette acceptation (quoi-
que le paragraphe 3 de l’article 36 du Statut n’autorise pas expressément
un Etat déclarant à formuler de telles réserves): ce faisant, elle a affaibli
le système qu'elle essayait de renforcer.

Le recours aux réserves était devenu si courant et servait des objectifs si
divers qu’en 1955, M. Humphrey Waldock fit cette mise en garde:

«l'attitude des Etats à l’égard de la clause facultative risque de dégé-

61
COMPETENCE PECHERIES (OP. IND. KOOIJMANS) 490

nérer pour devenir simplement de l’opportunisme, si ceux-ci for-
mulent, annulent et modifient leurs déclarations au gré de leurs
intérêts immédiats»! {traduction du Greffe].

4. Le droit des Etats d’assortir de réserves leur déclaration d’accepta-
tion est reconnu depuis longtemps; bien plus, il n’a jamais été contesté,
comme en témoigne le fait que l’on n’a même pas jugé nécessaire de
l’incorporer expressément au Statut lorsque la présente Cour a été insti-
tuée, en 1945. A la conférence de San Francisco, le sous-comité D du
comité IV/1 a déclaré, dans son rapport en date du 31 mai 1945:

«On sait que l’article 36 (du Statut) a constamment été interprété
dans le passé comme permettant aux Etats acceptant la compétence
de la Cour d’accompagner cette déclaration de réserves. Le sous-
comité a considéré cette interprétation comme désormais fixée. Il a, en
conséquence, jugé superflu de modifier le paragraphe 3 de l’article 36
en y mentionnant expressément la faculté pour les Etats de formuler
des réserves. »?

5. Depuis cette époque, le seul point qui a été controversé à cet égard est
celui de savoir si des réserves incompatibles avec le Statut lui-même sont
recevables. Quoique la Cour n’ait elle-même jamais pris position à ce sujet,
la question des réserves dites «automatiques» et de leur validité au titre du
Statut a fait l’objet de vifs débats à l’occasion de l'affaire relative à Certains
emprunts norvégiens et de l'affaire de l’Interhandel. Selon M. Lauterpacht et
plusieurs de ses collègues, le paragraphe 6 de l’article 36 du Statut autorise
expressément la Cour et non l'Etat déclarant à décider si la Cour est com-
pétente pour connaître d’un différend. Une réserve aux termes de laquelle
l'Etat déclarant se réserve le droit de décider si un litige relève intrinsèque-
ment de sa juridiction nationale est «contraire à une disposition expresse »
du Statut et doit par conséquent être considérée comme non valide.

6. Dans l'opinion individuelle restée célèbre qu’il a rédigée à propos de
l'affaire relative à Certains emprunts norvégiens, M. Lauterpacht n’a
cependant à aucun moment mis en doute le droit des Etats de faire des
réserves, pour autant que celles-ci ne puissent pas être considérées comme
contraires au Statut. Il a explicitement déclaré:

«En acceptant la juridiction de la Cour, les gouvernements sont
libres de la limiter de façon radicale. Il peut en résulter que le champ
d'application de l'acceptation de la juridiction de la Cour soit réduit
à peu de choses. Les gouvernements ont, en tant que dépositaires des
intérêts qui leur sont confiés, pleinement le droit d’agir de cette
manière.» ?

1 C. H. M. Waldock, «Decline of the Optional Clause», British Year Book of Interna-
tional Law, vol. 32, 1955-1956, p. 283.

2 UNCIO, XII, p. 564, doc. 702.

3 Certains emprunts norvégiens, arrêt, C.J. Recueil 1957, p. 46.

62
COMPETENCE PÊCHERIES (OP. IND. KOOIJMANS) 491

La Cour a adopté un point de vue semblable dans l’affaire des Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicara-
gua c. Etats-Unis d’ Amérique) lorsqu'elle a déclaré:

«Les déclarations d'acceptation de la juridiction obligatoire de la
Cour sont des engagements facultatifs, de caractère unilatéral, que
les Etats ont toute liberté de souscrire ou de ne pas souscrire. L'Etat
est libre en outre soit de faire une déclaration sans condition et sans
limite de durée, soit de l’assortir de conditions ou de réserves.»
(Cité au paragraphe 54 du présent arrét.)

7. Je n’ai d’ailleurs observé, dans la doctrine, nulle tendance a limiter
la licéité — notion qui n’a rien à voir avec celle d’opportunité — des
réserves faites aux déclarations d’acceptation (à l’exception des réserves
portant atteinte au Statut). Je ne peux donc que partager l'opinion de la
Cour, exprimée au paragraphe 54 de l’arrêt, selon laquelle «[fle fait qu’un
Etat puisse éprouver des doutes quant à la compatibilité de certains de
ses actes avec le droit international ne constitue pas une exception au
principe du consentement à la juridiction de la Cour et à la liberté de for-
muler des réserves». La Cour est tenue d’appliquer le droit tel qu’il est et
je n’ai trouvé nulle trace, dans la pratique des Etats, de quoi que ce soit
qui contredise l’opinion de la Cour.

8. Pourtant, je suis convaincu que les choses ne doivent pas.en rester
la. Le Canada a, en l’espéce, modifié sa déclaration d’acceptation et
introduit une nouvelle réserve dans le but précis d’empécher la Cour
d’examiner la licéité d’une action qu’il s’apprêtait à entreprendre. L’éven-
tail des réserves émises est vaste, mais il est rare qu’un Etat ait modifié
une déclaration parce qu’il prévoyait qu’un certain différend allait être
porté devant la Cour. Merrills° en cite trois exemples: en 1954, l’Austra-
lie a modifié sa déclaration en prévision d’un litige avec le Japon à propos
des pêches de perles; en 1955, le Royaume-Uni a émis une réserve en vue
de prévenir une procédure à propos de arbitrage Buraini; enfin, en 1970,
le Canada a émis une nouvelle réserve concernant la promulgation de la
loi sur la prévention de la pollution des eaux de l’Arctique. La réserve
faite par le Canada en 1994 peut désormais s’ajouter à cette liste.

9. L’incertitude ou — selon les termes utilisés par la Cour — les doutes
éprouvés par un Etat quant à la compatibilité des actes qu’il projette avec
le droit international, doutes qui l’ont amené à déposer une nouvelle
réserve, ont fort bien été décrits par le premier ministre du Canada de
l’époque alors qu’il exposait la raison d’être de la réserve émise à propos
de la loi sur la prévention de la pollution des eaux de l’Arctique. Le
8 avril 1970, il déclarait à la Chambre des communes:

4 Activités militaires et paramilitaires au Nicaragua et contre celui-ci {Nicaragua
c. Etats-Unis d'Amérique), compétence et recevabilité, arrêt, C.I J. Recueil 1984, p. 418,
par. 59.

SJ. G. Merrills, «The Optional Clause Today», British Year Book of International
Law, vol. 50, 1979, p. 94.

63
COMPETENCE PÊCHERIES (OP. IND. KOOIJMANS) 492

«Mais le Canada n’est pas disposé à s’engager dans des actions en
justice avec d’autres Etats sur des questions vitales lorsque le droit
est insuffisant ou inexistant et n’offre donc pas de fondement solide
pour une décision de justice. Nous avons donc présenté cette nou-
velle réserve ... qui porte sur des aspects du droit de la mer qui sont
peu développés ou inadéquats. »®

C’est un raisonnement analogue qui semble être à la base de la réserve
de 1994.

10. Ainsi qu’il ressort clairement de la déclaration précitée, un Etat qui
prend une initiative unilatérale dans un domaine où le droit international
semble en pleine évolution a bien conscience que son action est proba-
blement de nature à susciter des litiges avec d’autres Etats. Il peut préfé-
rer que ces différends soient réglés par d’autres moyens que la voie judi-
ciaire parce qu’il estime que ces moyens permettront peut-être de trouver
une solution qui sera en fin de compte plus satisfaisante pour tous les
Etats intéressés. En l’état actuel du droit international, les Etats sont par-
faitement fondés à agir ainsi. Au paragraphe 56 de son arrêt, la Cour se
réfère à cet égard au principe du libre choix des moyens consacré par
l’article 33 de la Charte.

11. Mais en l’espèce, le Canada avait effectivement fait un choix et
s'était de fait engagé à recourir à un mode particulier de règlement des
différends en acceptant la juridiction obligatoire de la Cour. Il est vrai
qu'il avait expressément stipulé, dans sa déclaration de 1985, qu’il pou-
vait à tout moment abroger son acceptation de la juridiction obligatoire
de la Cour, où compléter, modifier ou retirer les réserves formulées dans
sa déclaration; c’est précisément ce qu'il a fait lorsqu'il a déposé sa nou-
velle déclaration le 10 mai 1994.

12. Un Etat qui a la faculté d’abroger à tout moment son acceptation
de la juridiction obligatoire de la Cour est du même coup en droit de limi-
ter l'étendue de cette acceptation. La question que l’on doit à mon avis
soulever n’a donc aucune portée juridique mais paraît néanmoins légi-
time. Cette question, qui se pose en l’espèce (mais non pour la première
fois), est la suivante: jusqu’à quel point un Etat peut-il renforcer le sys-
tème de la juridiction obligatoire par le dépôt d’une déclaration d’accep-
tation tout en faisant des réserves qui en diminuent l'efficacité?

13. Le système de la clause facultative a été institué afin de trouver un
compromis entre les Etats qui étaient favorables à un système global de
règlement judiciaire obligatoire et les autres Etats (une minorité) qui esti-
maient que ce n’était pas (encore) souhaitable et que par conséquent
c'était irréalisable. Lorsqu'un Etat accepte la juridiction obligatoire en
déposant une déclaration d’acceptation, il mdique par là qu’il considère
qu’un règlement judiciaire est le mode de règlement par une tierce partie

6 Cité dans R. St. J. Macdonald, «The New Canadian Declaration of Acceptance of the
Compulsory Jurisdiction of the International Court of Justice», Canadian Yearbook of
International Law, vol. 8, 1970, p. 3.

64
COMPETENCE PÊCHERIES (OP. IND. KOOIJMANS) 493

le plus approprié pour les différends d’ordre juridique qui ne peuvent étre
réglés à l’amiable. Il peut assortir cette acceptation de certaines condi-
tions et réserves, rejoignant ainsi les Etats qui estimaient qu’un système
global était prématuré. En limitant la portée de la juridiction de la Cour
de manière excessive, on porte atteinte à la crédibilité du système tout
entier ; la sincérité de l'Etat déclarant qui se dit favorable à la juridiction
obligatoire s’en trouve elle aussi implicitement atténuée.

14, On a été amené dans le passé à déplorer, comme le faisait M. Wal-
dock cité plus haut, cette attitude de certains Etats qui restreignent la
compétence de la Cour de manière radicale. Or un problème d’un tout
autre ordre mais cependant comparable se pose si un Etat accepte la juri-
diction de la Cour de manière assez généreuse, puis à un moment donné,
la prive de toute compétence pour un litige dont il prévoit la survenue, en
modifiant sa déclaration. La confiance témoignée par un Etat à l’égard
du système judiciaire et de la Cour, attestée par le fait qu’il accepte de
soumettre un large éventail de différends juridiques pouvant se produire
mais non imminents à un règlement judiciaire, est dans une certaine
mesure neutralisée par le fait qu’il soustrait à la juridiction de la Cour un
différend dont il prévoit la survenue et donc probablement imminent.

15. Le système de la clause facultative est fragile. Les grandes espé-
rances des fondateurs de la Cour permanente de Justice internationale ne
se sont pas concrétisées. L’espoir de voir s’instaurer un dispositif global
de juridiction obligatoire a été au plus haut dans les années trente mais à
présent, le mieux que l’on puisse dire est qu’il s’agit d’un idéal dont il faut
tenter de se rapprocher. Il n’en reste pas moins que de plus en plus
d’Etats se tournent vers la Cour, et que le nombre d’entre eux qui ont
déposé une déclaration d'acceptation progresse lentement mais sûrement.
Dans ces conditions, j'estime que la Cour n’aurait pas outrepassé son
mandat en appelant l’attention sur la fragilité du dispositif de juridiction
obligatoire qui, prenant la forme du système de la clause facultative, fait
partie du Statut et en est un élément essentiel, et sur les dangers qui
pèsent sur lui. J’en suis d’autant plus convaincu que dans l’arrêt qu’elle a
rendu récemment dans l'affaire de la Frontière terrestre et maritime entre
le Cameroun et le Nigéria, exceptions préliminaires, arrêt, CI.J. Recueil
1998, la Cour a mis en exergue — sur un plan certes strictement juridique
— l'importance de ce système.

16. On conviendra d’emblée que le système de la juridiction obliga-
toire n’est pas, ainsi que le croyaient de nombreux Etats en 1922 et 1945,
la clé d’un monde pacifique et bien organisé. Mais il ne faut en aucun cas
sous-estimer le rôle crucial qu’il joue en tant que dispositif de règlement
des différends et plus généralement en tant qu’élément de l’ordre mon-
dial. A cet égard, il est peut-être bon de rappeler ce que déclara M. Bin
Cheng lors de la conférence de l’association du droit international orga-
nisée à Tokyo en 1964, en réponse à un collègue qui avait fait valoir qu’il
existait d’autres modes de réglement des différends internationaux qui
étaient probablement tout aussi bons que les décisions des instances judi-
ciaires internationales. La déclaration de M. Cheng peut paraitre un peu

65
COMPETENCE PECHERIES (OP. IND. KOOIJMANS) 494

trop catégorique, mais elle comporte des éléments sur lesquels il convient
à mon avis de bien réfléchir, et peut-être davantage aujourd'hui qu’en
1964.

17. Voici ce que M. Cheng déclarait à cette occasion:

«L’acceptation de la juridiction obligatoire des tribunaux interna-
tionaux n’est pas seulement une question de procédure, c’est aussi
une question de fond. En réalité, elle modifie la nature du droit régis-
sant les relations internationales. On peut considérer qu’il existe ...
différents degrés du droit international. Tout d’abord, il y a un droit
international qui s’applique par auto-interprétation, lorsque les Etats
n’ont pas accepté l'obligation de s’en remettre à un tribunal interna-
tional. En pareil cas, lorsqu'un litige se présente, chaque partie est en
droit de défendre sa propre interprétation du droit.»

18. Il ajoutait:

«Mais lorsqu'un Etat a accepté par avance l’obligation de s’en
remettre aux décisions d’une instance judiciaire internationale, il ne
peut plus agir ainsi. Il doit toujours se comporter de telle sorte que,
s’il est appelé à comparaître devant ce tribunal, sa conduite ait au
moins une chance raisonnable d’être considérée comme acceptable.
En d’autres termes, lorsqu'un Etat accepte a l’avance de devoir en
référer à la Cour internationale ou rechercher un règlement d’arbi-
trage, le droit international qui lui est applicable change de nature.
On peut le qualifier de droit se prêtant à une décision judiciaire ou
arbitrale, et il est d’un ordre infiniment supérieur au droit interna-
tional de type auto-interprétatif. »

M. Cheng concluait:

«le règlement judiciaire obligatoire n’est pas simplement un moyen
comme un autre de régler les différends internationaux. Il fait passer
le droit applicable entre les Etats concernés du stade auto-interpré-
tatif au stade supérieur, celui où un recours judiciaire est possible. »?

19. Ce point de vue semble être partagé par un autre éminent auteur
qui a appelé l'attention sur le fait que:

«la fréquence des règlements non judiciaires dans le système juri-
dique interne résulte peut-être en partie de l’existence de recours judi-
claires; chaque partie sait qu’en cas d’échec de la recherche d’une
solution amiable, l’autre partie peut en référer aux tribunaux, avec
toutes les incertitudes que cela comporte ... Bien plus, la perspective
de devoir en venir en définitive à un règlement judiciaire influe néces-

7 International Law Association, Report of the Fifty-First Conference, Tokyo, 1964,
p. 43-44.

66
COMPETENCE PÊCHERIES (OP. IND. KOOIJMANS) 495

sairement sur la conception qu’ont du droit les parties; elles seront
inévitablement amenées a négocier et a considérer les différentes pro-
positions de règlement en tenant compte de la façon dont elles pen-
sent qu’un tribunal tranchera.»*®

20. Je n’irai certainement pas jusqu’à dire que le point de vue exposé
dans ces citations trouve pleinement son illustration dans le systéme de la
clause facultative tel qu’il s’est développé jusqu’à présent. Mais je suis
absolument convaincu que la substance de ce qu’elles expriment — à
savoir le fait que la juridiction obligatoire n’est pas simplement un moyen
comme un autre de régler des différends juridiques — doit servir de réfé-
rence à la Cour lorsqu'elle réfléchit au système de la clause facultative.
Etant donné que Parrêt de la Cour — aussi inéluctable soit-il — ne nous
rapproche en rien des critères qualitatifs que je viens d’évoquer, c’est à
regret que j’ai voté en faveur de cette décision de la Cour; j’ai jugé néces-
saire de faire part de mes inquiétudes qui ne se limitent nullement à la
présente affaire.

(Signé) P. H. KOOIMANS.

8 Richard Bilder, «International Dispute Settlement and the Role of International
Adjudication», dans L. Fisler Damrosch, dir. publ., The International Court of Justice at
a Crossroads, 1987, p. 159-160.

67
